Order affirmed, with ten dollars costs and disbursements, on the authority of Public National Bank v. National City Bank (261 N. Y. 316); Palmison v. First National Bank & Trust Company of Tuckahoe, N. Y. (234 App. Div. 797); National Bank of Ridgewood in New York v. American Surety Company of New York (239 id. 853); and Gramatan National Bank & Trust Company of Bronxville v. Sagamore Apartments, Inc. (241 id. 829, 840). The examination will proceed on five days’ notice. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.